DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 11-12, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato Toshiya (JP 2013-77488 A) and for English description, see a translation attachment.
Claim 1, Kato discloses an airfield light (Figs. 1 and 2 and see, first paragraph under the DESCRIPTION-OF-EMBODIMENTS, …light tool itself, for example it parallels to the side edge of the runway of the airport…) comprising: 
a body (1, Fig. 1); 
a first lighting arrangement (luminous device 3, Fig. 2) as a first medium intensity airfield lighting arrangement having a first intensity (see, first paragraph under the DESCRIPTION-OF-EMBODIMENTS, …relatively small output plural secondary semiconductor luminous devices 3…, and see, eighteen paragraph,… the secondary light distribution of the small light intensity); and 
a second lighting arrangement (one of luminous device 2, Fig. 2) as a first high intensity airfield lighting arrangement having a second intensity (see, first paragraph under the DESCRIPTION-OF-EMBODIMENTS, …Relatively large output main semiconductor luminous device 2 of pair and 2…, and see, eighteen paragraph, … the main light distribution of the large light intensity…) that higher than the first intensity wherein the second lighting arrangement is a unidirectional or bidirectional lighting arrangement (see, second paragraph under the DESCRIPTION-OF-EMBODIMENTS, Main semiconductor luminous device 2 and 2 left and right direction) lighting has been provided possibly light phase the direction which opposes…). 
Thus, Kato discloses the invention substantially as claimed, but does not disclose wherein the second intensity is more than 1% higher than the first intensity.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to have a second intensity more than 1% higher than a first intensity, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 2, Kato discloses the airfield light according to claim 1, further comprising: a third lighting arrangement (luminous device 2 on a left direction, Fig. 2) as a second high intensity airfield lighting arrangement of substantially the same intensity as the second lighting arrangement (luminous device 2 on a right direction, Fig. 2), oriented in a substantially opposite direction (see, second paragraph under the DESCRIPTION-OF-EMBODIMENTS, Main semiconductor luminous device 2 and 2 left and right direction) lighting has been provided possibly light phase the direction which opposes…).
Claim 3, Kato discloses the invention substantially as claimed, but does not disclose wherein the first intensity is approximately 125 candela. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to have the first intensity is approximately 125 candela, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 4, Kato discloses the airfield light according to claim 1, wherein the first medium intensity airfield lighting arrangement is an omnidirectional lighting arrangement (see, third paragraph under the DESCRIPTION-OF-EMBODIMENTS, Secondary semiconductor luminous device 3, , lighting it has possibly been provided light in the full circuit direction…).
Claim 6, Kato discloses the airfield light according to claim 1, wherein the second lighting arrangement is a high intensity light, and the second intensity is approximately 10000 candela (see, fourtheen paragraph under the DESCRIPTION-OF-EMBODIMENTS, … 2 directions which parallel to the traveling direction of the runway, inside the range degree of the horizontal angle 6.5 above even 10000cd…).
Claim 11, Kato discloses the airfield light according to claim 1 comprising: a third lighting arrangement (other luminous device 2, Fig. 2) as a second high intensity airfield lighting arrangement, oriented in a substantially opposite direction (see, second paragraph under the DESCRIPTION-OF-EMBODIMENTS, …Main semiconductor luminous device 2 and 2 left and right direction) lighting has been provided possibly light phase the direction which opposes…), wherein a first setting of the airfield light comprises selectively turning on one of the first lighting arrangement or the second lighting arrangement or the third lighting arrangement (inherent limitation since luminous devices 2 and 3 are individual control, see, sixth paragraph under the DESCRIPTION-OF-EMBODIMENTS, …as a combination of plural luminous devices according to luminous device individual luminous ability it is good…).
Claim 12, Kato discloses the luminous device 2 and 3 can be individual controlled (see, sixth paragraph under the DESCRIPTION-OF-EMBODIMENTS, …as a combination of plural luminous devices according to luminous device individual luminous ability it is good…). Thus, Kato discloses the claimed invention except for wherein a first setting comprises a pattern of turning on and off one of the first lighting arrangement or the second or third lighting arrangement. It would have been an obvious matter of design choice to have a first setting comprises a pattern of turning on and off one of the first lighting arrangement or the second or third lighting arrangement, since applicant has not disclosed that the first setting comprises a pattern of turning on and off one of the first lighting arrangement or the second or third lighting arrangement solves any stated problem or is for any particular purpose other than turning the individual luminous devices 2 and 3 with a desire pattern, it appears that the invention of Kato would perform equally well with a first setting comprises a pattern of turning on and off one of the first lighting arrangement or the second or third lighting arrangement.
Claim 25, Kato discloses the luminous device 2 and 3 can be individual controlled (see, sixth paragraph under the DESCRIPTION-OF-EMBODIMENTS, …as a combination of plural luminous devices according to luminous device individual luminous ability it is good…). Thus, Kato discloses the claimed invention except for a setting of the airfield light comprises selectively turning on the first medium intensity airfield lighting arrangement having a first intensity and selectively turning on the first high intensity airfield lighting arrangement in sequence. It would have been an obvious matter of design choice to have a first setting comprises selectively turning on the first medium intensity airfield lighting arrangement having a first intensity and selectively turning on the first high intensity airfield lighting arrangement in sequence, since applicant has not disclosed that the first setting comprises selectively turning on the first medium intensity airfield lighting arrangement having a first intensity and selectively turning on the first high intensity airfield lighting arrangement in sequence solves any stated problem or is for any particular purpose other than turning the individual luminous devices 2 and 3 with a desire pattern, it appears that the invention of Kato would perform equally well with a first setting comprises selectively turning on the first medium intensity airfield lighting arrangement having a first intensity and selectively turning on the first high intensity airfield lighting arrangement in sequence.
Claim 26, Kato discloses the airfield light according to claim 1 comprising: a third lighting arrangement (other luminous device 2, Fig. 2) as a second high intensity airfield lighting arrangement of substantially the same intensity as the second lighting arrangement, oriented in a substantially opposite direction (see, second paragraph under the DESCRIPTION-OF-EMBODIMENTS, Main semiconductor luminous device 2 and 2 left and right direction) lighting has been provided possibly light phase the direction which opposes…), wherein a first setting of the airfield light comprises selectively turning on the first lighting arrangement but not the second or third lighting arrangement (individual controlling the luminous device 2 and 3 be on or off are inherent limitation, see, sixth paragraph under the DESCRIPTION-OF-EMBODIMENTS, …as a combination of plural luminous devices according to luminous device individual luminous ability it is good…).
Claims 27-28 are rejected above claim 26 since the element and limitation are similar.

Claim(s) 20, 21, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato Toshiya (JP 2013-77488 A) and for English description, see a translation attachment in view of Wang et al. (2007/0013557). 
Kato discloses the invention substantially as claimed, but does not disclose further comprising an AC power input configured to operate as a first power source or a primary power source and a battery as a backup power source to provide backup power if the first power source or primary power source is unavailable.
In the same field of endeavor, Wang discloses an airfield light comprising an AC power input (AC power 132, Fig. 1) configured to operate as a first power source or a primary power source and a battery (Rechargeable battery 128) as a backup power source to provide backup power if the first power source or primary power source is unavailable.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the airfield light of Kato with an AC power input and a battery, as taught by Wang that the airfield light can work with a permanent power supply (AC power) or an emergency or temporary power supply (battery) or both the AC power and the battery power.
Allowable Subject Matter
Claims 15-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             11/16/22